Citation Nr: 0812507	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  00-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic mouth 
reconstruction residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from April 1999 and January 2000 
rating decisions of the Philadelphia, Pennsylvania, Regional 
Office (RO).  In the April 1999 decision, the RO determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for mouth reconstruction 
residuals and denied the claim.  In January 2000, the RO 
established service connection for mandibular nerve 
neuropathy; assigned a noncompensable evaluation for that 
disability; and denied a compensable evaluation for the 
veteran's traumatic loss of teeth numbers 23, 24, and 25.  

In June 2001, the Board denied an increased evaluation for 
the veteran's traumatic loss of teeth numbers 23, 24, and 25 
and remanded the issues of service connection for mouth 
reconstruction residuals; an initial compensable evaluation 
for his mandibular nerve neuropathy; and an increased 
evaluation for his lower lip shell fragment wound and scar 
residuals to the Philadelphia, Pennsylvania, Regional Office 
for additional action.  

In August 2001, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to North Carolina.  
The veteran's claim files were subsequently transferred to 
the Winston-Salem, North Carolina, Regional Office (RO).  

In April 2007, the RO reviewed the veteran's claim for 
service connection on the merits and denied it.  In March 
2008, the veteran expressly withdrew his claims of 
entitlement to an initial compensable evaluation for his 
mandibular nerve neuropathy and an increased evaluation for 
his lower lip shell fragment wound residuals.  In March 2008, 
the veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  At the hearing, 
the veteran submitted a Motion to Advance on the Docket.  In 
March 2008, the Board granted the veteran's motion.  

As will be discussed in detail below, the veteran appears to 
be seeking an increased disability evaluation for his 
service-connected traumatic loss of teeth numbers 23, 24, and 
25.  It appears that the RO has not had an opportunity to act 
upon this claim since the last such claim for a higher rating 
was denied in a June 2001 Board decision.  Absent a new 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  


FINDING OF FACT

Service connection is currently in effect for low lip shell 
fragment wound and scar residuals; traumatic loss of teeth 
numbers 23, 24, and 25; and mandibular nerve neuropathy.  The 
veteran has been found to be eligible for Class IIa VA dental 
treatment.  


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the VA issued VCAA 
notices to the veteran in April 2001, August 2001, June 2004, 
and March 2006, which informed the veteran of the evidence 
generally needed to support a claim for service connection 
and the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

II.  Mouth Reconstruction Residuals

Service connection is currently in effect for low lip shell 
fragment wound and scar residuals; traumatic loss of teeth 
numbers 23, 24, and 25; and mandibular nerve neuropathy.  The 
veteran is eligible for Class IIa VA dental treatment.  

During the pendency of the instant appeal, the veteran has 
consistently advanced that the "reconstruction residuals" 
for which he sought service connection encompassed the 
initial insertion of the dental appliance and the associated 
dental treatment required by his service-connected traumatic 
loss of teeth numbers 23, 24, and 25.  He has identified no 
other "reconstruction" procedures except for the ongoing 
post-service dental treatment required by his 
service-connected dental disability, and he has identified no 
other than residuals than those directly related to the 
dental appliance required by loss of teeth numbers 23, 24, 
and 25.  Indeed, the veteran's testimony at the hearing on 
appeal was confined wholly to his belief that an increased 
evaluation is warranted for his traumatic loss of teeth 
numbers 23, 24, and 25.  

The veteran advances on appeal that service connection is 
essentially warranted for mouth reconstruction residuals.  
However, service connection has been established for low lip 
shell fragment wound and scar residuals; traumatic loss of 
teeth numbers 23, 24, and 25; and mandibular nerve 
neuropathy.  The veteran has been found eligible for Class 
IIa VA dental treatment.  As service connection is already in 
effect for his chronic mouth and dental injury residuals 
which encompass his "reconstruction residuals," and loss of 
teeth numbers 23, 24, and 25, the Board finds that the 
veteran has failed to advance an allegation of fact or law 
upon which relief may be granted.  Accordingly, the veteran's 
claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 
2002).  

As noted above, the veteran's testimony and statements on 
appeal can be reasonably construed as a claim for an 
increased evaluation for his traumatic loss of teeth numbers 
23, 24, and 25.  That issue has been referred to the RO for 
appropriate action.  


ORDER

The appeal is dismissed



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


